936 F.2d 583
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.Derrick R. PARKHURST, Raymond E. Horton, Don Smith,Plaintiffs-Appellants,v.UNITED PARCEL SERVICE, INC., Defendant-Appellee.
No. 90-1361.
United States Court of Appeals, Tenth Circuit.
June 14, 1991.

Before McKAY, SEYMOUR and EBEL, Circuit Judges.
ORDER AND JUDGMENT*
SEYMOUR, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Plaintiffs Derrick R. Parkhurst, Raymond Horton, and Don Smith appeal the district court's dismissal of their claim under the Interstate Commerce Act, 49 U.S.C. Secs. 10101-11917 (1990) for lack of jurisdiction.  We reverse.1


3
Plaintiffs filed a complaint for "Conversion and Violation of the Interstate Commerce Act" on September 25, 1990, against United Parcel Service ("UPS").  The district court dismissed the complaint sua sponte for want of jurisdiction, holding that plaintiffs did not allege a federal cause of action.  We disagree.  Although plaintiffs did not cite to a specific substantive section of the Act in their complaint, but instead cited to the enforcement section, i.e., 49 U.S.C. Sec. 11705, the detailed recitation of the facts supporting their complaint clearly states a claim for damages under section 11707 of the Act.  See, e.g., Nat'l Transp. Inc. v. Inn Foods, Inc., 827 F.2d 351, 353-54 (8th Cir.1987) (under 49 U.S.C. Sec. 11707 shipper states prima facie case when shows 1) goods delivered to the carrier in good condition, 2) goods arrived in damaged condition, 3) amount of damages);  John Morrell & Co. v. Frozen Food Express, Inc., 700 F.2d 256, 258 (5th Cir.1983) (same).


4
Pursuant to our policy of construing pro se complaints liberally, see Drake v. City of Fort Collins, 927 F.2d 1156, 1159 (10th Cir.1991), and the spirit of notice pleading encompassed in the Federal Rules of Civil Procedure, see Mountain View Pharmacy v. Abbott Laboratories, 630 F.2d 1383, 1386 (10th Cir.1980), we conclude that plaintiffs' complaint gave UPS "fair notice of what [their] claim is and the grounds upon which it rests," id.    Therefore, we REVERSE and REMAND for further proceedings.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3


1
 Our disposition of the claim on the merits makes it unnecessary for us to reach plaintiffs' argument that the district court improperly refused to entertain their "Combined Motion for Relief from Judgment and Motion for Leave to Amend the Complaint"